In the

      United States Court of Appeals
                  For the Seventh Circuit
                       ____________________ 
Nos. 16‐2177, 16‐3578, 16‐4207 
QUAWNTAY ADAMS, 
                                                  Petitioner‐Appellant, 
                                   v. 

UNITED STATES OF AMERICA, 
                                                 Respondent‐Appellee. 
                       ____________________ 

          Appeals from the United States District Court for the 
                     Southern District of Illinois. 
             No. 13‐cv‐170 — David R. Herndon, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 25, 2018 — DECIDED DECEMBER 13, 2018 
                   ____________________ 

     Before KANNE, ROVNER, and BARRETT, Circuit Judges. 
    ROVNER,  Circuit  Judge.  After  losing  his  motion  for  post‐
conviction  relief  under  28  U.S.C.  §2255,  Quawntay  Adams 
filed a motion to reopen the proceedings in the district court 
under Federal Rule of Civil Procedure 60(b). Because we con‐
clude that the motion under Rule 60(b) was merely an appeal 
of issues already addressed in the initial motion, it amounted 
to  an  unauthorized,  second  motion  under  28  U.S.C.  §2255 
2                                                    Nos. 16‐2177, 16‐3578, 16‐4207 

which the district court lacked jurisdiction to review. We af‐
firm. 
                                                    I. 
    Quawntay Adams was convicted by a jury of possessing, 
with intent to distribute, 100 kilograms or more of marijuana, 
conspiracy  to  commit  money  laundering,  attempting  to  es‐
cape, and escaping from federal custody. Before trial, the gov‐
ernment announced that it intended to use his prior Califor‐
nia state court conviction for a felony drug offense to increase 
his potential sentence. This conviction elevated his statutory 
maximum term of imprisonment from forty years to life. At 
sentencing, the district court also used this prior conviction as 
one  of  two  predicate  convictions  under  the  career  offender 
guideline of the United States Sentencing Guidelines (U.S.S.G. 
or Guidelines).1 As a career offender, Adams faced a Guide‐
lines sentencing range of 360 months to life. Adams’ counsel 
did not object to the use of this 1997 California state court con‐
viction as a predicate offense. At sentencing, the district court 
concluded that Adams qualified as a career offender and sen‐
tenced him to 420 months in prison. 
    On appeal, Adams’ counsel did not raise any sentencing 
issues and alleged only a speedy trial violation and disputed 
the sufficiency of the evidence on two counts of conviction. In 
response to his insufficiency argument, this court vacated the 
money  laundering  conviction,  but  otherwise  affirmed  the 
judgment of conviction, and remanded to the district court for 
resentencing.  United  States  v.  Adams,  625  F.3d  371  (7th  Cir. 
2010) (Adams’ first direct appeal).  

                                                 
      1 The other predicate offense is not at issue. 
Nos. 16‐2177, 16‐3578, 16‐4207                                        3 

     During his remand for re‐sentencing, Adams argued that 
he  was  misclassified  as  a  career  offender  because  his 
conviction for selling a controlled substance under California 
law was not a controlled substance offense as defined under 
the  Sentencing  Guidelines.  The  district  court  rejected  this 
argument  for  two  reasons.  First,  the  district  court  reasoned 
that the argument had been waived as it had not been raised 
during Adams’ initial sentencing and appeal. (Criminal R. 529 
at  29).  Second,  the  district  court  found  that,  on  the  merits, 
Adams’ California controlled substance offense was indeed a 
controlled  substance  offense  under  the  Guidelines.  Id.  In  so 
deciding,  the  district  court  relied  on  the  language  of  a 
document  in  the  California  criminal  court’s  record  entitled 
“Complaint‐Felony” to determine the nature of Adams’ state 
court crime. That complaint made clear that Adams had been 
convicted of selling cocaine—an act which is indisputably a 
controlled  substance  offense  under  the  Guidelines. 
Unbeknownst  to  the  court,  however,  Adams  was  actually 
convicted  under  a  different  California  court  filing  called  a 
“Second  Amended  Information”  and  not  the  Complaint. 
Consequently,  the  court  should  have  relied  on  the  former 
document and not the latter. Nevertheless, as we will discuss 
further,  because  the  language  of  the  charge  in  the  two 
documents was identical, and for other reasons, the error did 
not  have  any  effect.  At  re‐sentencing,  the  district  court 
imposed  the  same  sentence—420  months.  United  States  v. 
Adams, No. 04‐CR‐30029 (S.D. Ill. May 12, 2011) (Criminal R. 
No.  523).  This  court  affirmed  the  district  court  with  similar 
reasoning. United States v. Adams, 451 F. App’x 576 (7th Cir. 
2011) (second direct appeal). 
   Adams then filed a pro se motion to vacate his sentence 
under  28  U.S.C.  §2255.  In  this  §2255  motion,  Adams  raised 
4                                   Nos. 16‐2177, 16‐3578, 16‐4207 

fourteen  grounds  that  he  alleged  entitled  him  to  post‐
conviction relief. Among these were claims that his previous 
attorneys were ineffective for failing to object to the use of the 
1997 conviction to classify him as a career offender—the only 
claim at issue here. As foundation for this argument, Adams 
argued  that an offense under the California statute  was not 
categorically  a  controlled  substance  offense  under  the 
Guidelines. He also argued that it was error for the court to 
rely  on  the  Complaint  rather  than  the  Second  Amended 
Information  as  the  charging  document,  and  therefore  his 
counsel was ineffective for failing to object on both grounds. 
The district court denied the motion, reasoning that counsel 
was not ineffective and his claims had no merit. On appeal of 
the denial of the motion, Adams raised the same issues—that 
the underlying offense was not a controlled substance offense, 
that  the  court  had  considered  the  incorrect  charging 
documents,  and  his  counsel  was  ineffective  for  not  raising 
these  matters.  This  court  denied  Adams’  certificate  of 
appealability on June 12, 2014. Adams v. United States, No. 14‐
1010 (7th Cir. June 12, 2014) (Appellate R. 14). 
    Without a certificate of appealability, Adams’ options for 
further court review were limited. Consequently, he turned to 
one of the few options that remain after a court has rendered 
a final decision—Federal Rule of Civil Procedure 60(b). This 
rule  allows  a  court  “to  relieve  a  party  …  from  a  final  judg‐
ment, order, or proceeding for” a number of exceptional rea‐
sons. Fed. R. Civ. P. 60(b). Adams filed such a motion to reo‐
pen the proceedings in the district court under Fed. R. Civ. P. 
60(b)(6), which allows a court to relieve the party from a final 
judgment for “any other reason that justifies relief,” arguing 
the  following:  (1)  the  district  court  relied  on  the  Complaint 
instead  of  the  Second  Amended  Information  when 
Nos. 16‐2177, 16‐3578, 16‐4207                                         5 

considering  his  California  conviction;  (2)  the  Court  of  Ap‐
peals’ erroneous opinion in the second appeal was later con‐
strued as law of the case and caused the district court to dis‐
miss the ineffective assistance of counsel claim, thus denying 
him fair review under §2255; (3) the Seventh Circuit failed to 
notify him of the denial of his request for a certificate of ap‐
pealability; and (4) he was not represented by counsel during 
his §2255 proceedings and therefore should not be procedur‐
ally barred as the result of any mistakes in that proceeding. 
The district court denied this first Rule 60(b)(6) motion based 
on the fact that the motion was simply a disguised successive 
and unauthorized §2255 motion. The court concluded that it 
had already considered his career offender status and the cor‐
responding enhanced sentence along with his ineffective as‐
sistance claim. 
    When the district court denied the motion, Adams asked 
for  reconsideration.  The  court  denied  that  request  and  later 
denied another Rule 60(b) motion to reopen. Adams v. United 
States, No. 13‐cv‐170‐DRH, (Aug. 8, 2016) (§2255 R. 56); Adams 
v.  United  States,  No.  13‐cv‐170‐DRH,  (Dec.  7,  2016)  (§2255 
R. 66). Adams appealed from each of the denials and the court 
consolidated those appeals. This court granted a certificate of 
appealability for the consolidated appeals asking the parties 
to address whether Adams has a debatable claim that his sen‐
tence  is  illegal.  Adams  v.  United  States,  No.  16‐2177  (7th  Cir. 
Jan. 13, 2017) (Appellate R. 12). 
    Because  there  are  so  many  district  court  and  appellate 
court decisions, and because our opinion ultimately rests on 
a  procedural ground  regarding  the order and opportunities 
presented through each appeal, we present them as follows in 
a chart: 
6                                        Nos. 16‐2177, 16‐3578, 16‐4207 

 
       
                                      Relevant holding or out‐
    Court  Date         No.           come 
    S.D.Ill.  12‐15‐08  04cr30029drh  Conviction  for  posses‐
                                      sion,  distribution,  money 
                                      laundering & escape 
    CTA7        10‐25‐10  08‐4205            Vacated  money  launder‐
                                             ing and remanded for re‐
                                             sentencing (first direct ap‐
                                             peal) 
    S.D.Ill.  5‐12‐11          04cr30029drh  Resentenced  on  remain‐
                                             ing counts of conviction 
    CTA7        12‐8‐11        11‐2111       Affirmed  sentences  (sec‐
                                             ond direct appeal) 
    S.D.Ill.  12‐3‐13          13cv170drh  §2255  motion  to  vacate 
                                             sentence denied 
    CTA7        6‐12‐14        14‐1010       Request  for  certificate  of 
                                             appealability denied 
    S.D.Ill.  4‐26‐16          13cv170drh  Motion  to  reopen  under 
                                             60(b) denied 
    S.D.Ill.  8‐8‐16           13cv170drh  Motion  to  reconsider  de‐
                                             nial under 60(b)denied 
    S.D.Ill.  12‐7‐16          13cv170drh  Second Motion to reopen 
                                             under 60(b) denied 
    CTA7        1‐13‐17        16‐2177,      Granted  certificate  of  ap‐
                               16‐3578 &     pealability and & consoli‐
                               16‐4207       dated  appeals  in  final  3 
                                             D.Ct. opinions. 
 
                                               
Nos. 16‐2177, 16‐3578, 16‐4207                                        7 

    In this appeal, Adams presents only the denial of the first 
60(b)  motion  (7th  Cir.  case  No.  16‐2177,  Appeal  of 
13cv170DRH, district court record No. 45, April 26, 2016). He 
does not object to this court dismissing the appeal of the mo‐
tion  to  reconsider  the  denial  of  the  motion  under  60(b)  (7th 
Cir. case No. 16‐3578, Appeal of 13cv170DRH, District court 
record  No.  56,  August  8,  2016),  or  the  appeal  of  the  second 
motion to reopen under 60(b) (7th Cir. case No. 16‐4207, Ap‐
peal of 13cv170DRH, district court record No. 66, December 
7, 2016).  
    We conclude that the district court was well within its dis‐
cretion to deny Adams’ Rule 60(b) motion to reopen his §2255 
proceedings claiming ineffective assistance of counsel. 
                                  II. 
A.     Legitimate uses for Rule 60(b) and §2255 motions. 
    Not even an omniscient judge could anticipate the many 
complexities  that can come to pass  in  law  and life. Rule 60, 
therefore,  “gives  district  courts  the  power  and  discretion  to 
modify their judgments when truly new facts come to light or 
when the judge recognizes an error and believes it should be 
corrected.”  Kennedy  v.  Schneider  Elec.,  893  F.3d  414,  419  (7th 
Cir. 2018). But as we have noted time and again, Rule 60(b) 
provides  relief  only  in  the  most  “extraordinary  situations 
where  a  judgment  is  the  inadvertent  product  of  special  cir‐
cumstances and not merely erroneous application of law.” Id. 
(internal citations omitted). And a party invoking Rule 60(b) 
must claim grounds for relief that could not have been used 
to obtain a reversal by means of a direct appeal. Banks v. Chi‐
cago Bd. of Educ., 750 F.3d 663, 667 (7th Cir. 2014). Not only is 
Rule  60(b)  relief  available  only  in  extraordinary 
8                                   Nos. 16‐2177, 16‐3578, 16‐4207 

circumstances, but once a district court has denied that relief, 
those “proceedings are subject to only limited and deferential 
appellate review.” Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). 
We review a court’s decision to deny Rule 60(b) for an abuse 
of  discretion  only.  Pearson  v.  Target  Corp.,  893  F.3d  980,  984 
(7th Cir. 2018). In short, Adams is swimming upstream. 
    Rule  60(b)  relief  is  thus  different  than  post‐conviction 
relief  under  28  U.S.C.  §2255  which  is  meant  to  challenge  a 
sentence “upon the ground that the sentence was imposed in 
violation of the Constitution, or laws of the United States, or 
that  the  court  was  without  jurisdiction  to  impose  such 
sentence, or that the sentence was in excess of the maximum 
authorized by law, or is otherwise subject to collateral attack 
… .” 28 U.S.C. §2255(a). Ordinarily a defendant has but one 
chance at post‐conviction relief under 28 U.S.C. §2255 to set 
aside  or  correct  his  sentence,  except  in  the  case  of  newly 
discovered  evidence  or  a  new  rule  of  retroactively  applied 
constitutional law—neither of which is at issue here. See 28 
U.S.C.  §2255(h).  The  Antiterrorism  and  Effective  Death 
Penalty Act requires a prisoner to receive the prior approval 
of the Court of Appeals before filing a second or successive 
motion under §2255. See 28 U.S.C. §2255 (h); Nunez v. United 
States,  96  F.3d  990,  991  (7th  Cir.  1996).  “No  matter  how 
powerful  a  petitioner’s  showing,  only  this  [appellate]  court 
may authorize the commencement of a second or successive 
petition.  …  From  the  district  court’s  perspective,  it  is  an 
allocation  of  subject‐matter  jurisdiction  to  the  court  of 
appeals. A district court must dismiss a second or successive 
petition,  without  awaiting  any  response  from  the 
government, unless the court of appeals has given approval 
for its filing.” Nunez, 96 F.3d at 991 (emphasis in original).  
Nos. 16‐2177, 16‐3578, 16‐4207                                       9 

    Therefore, if a Rule 60(b) motion is, in its essence, merely 
asking  for  relief  that  one  would  ask  for  in  a  motion  under 
§2255, such a motion would be subject to the same restrictions 
or requirements for successive habeas petitions. Gonzalez, 545 
U.S. at 529–30. According to the Supreme Court, therefore, a 
prisoner may not use a Rule 60(b) motion to “attack[] the fed‐
eral court’s previous resolution of a [habeas or §2255] claim 
on the merits.” Id. at 532 (emphasis in original). Such an attack, 
the court reasoned, is essentially just another claim for post‐
conviction relief. Id. As the Supreme Court explained in Gon‐
zalez: 
       First,  any  claim  that  has  already  been 
       adjudicated  in  a  previous  petition  must  be 
       dismissed. § 2244(b)(1). Second, any claim that 
       has  not  already  been  adjudicated  must  be 
       dismissed  unless  it  relies  on  either  a  new  and 
       retroactive  rule  of  constitutional  law  or  new 
       facts  showing  a  high  probability  of  actual 
       innocence.  § 2244(b)(2).  Third,  before  the 
       district  court  may  accept  a  successive  petition 
       for filing, the court of appeals must determine 
       that  it  presents  a  claim  not  previously  raised 
       that is sufficient to meet § 2244(b)(2)’s new‐rule 
       or actual‐innocence provisions. 
Gonzalez, 545 U.S. at 529–30 (emphasis in original). A prisoner 
could, however, file a viable 60(b) motion after a failed §2255 
attempt, if his claim is that a procedural error precluded him 
from receiving a determination on the merits—for example, a 
claim that the federal court misapplied a statute of limitations, 
errantly  determined  that  a  party  had  failed  to  exhaust,  or  a 
claim of fraud on the court. Id. at 532 & n.4, 5. See also, Bradley 
10                                                  Nos. 16‐2177, 16‐3578, 16‐4207 

v. Lockett, 549 F. Appx. 545, 550–52 (7th Cir. 2013).2 In short, 
no matter what label a litigant gives to the motion, any post‐
judgment  motion  in  a  criminal  proceeding  that  falls  within 
the  scope  of  §2255  is  considered  a  motion  under  §2255.  See 
Melton  v.  United  States,  359  F.3d  855,  857  (7th  Cir.  2004).  In 
other words, if it looks like a successive §2255 motion, it is a 
successive  §2255  motion  even  if  it  is  dressed  in  Rule  60(b) 
clothing.  Thus  when  a  petitioner  has  already  been  heard  in 
post‐conviction  proceedings  and  then  attempts  to  reopen 
those  proceedings  by  moving  under  Rule  60(b),  the  district 
court’s first task is to determine whether the petitioner “has 
in  reality  filed  an  unauthorized  second  or  successive  peti‐
tion.” Ramirez v. United States, 799 F.3d 845, 850 (7th Cir. 2015). 
Otherwise Rule 60 could be used to circumvent the statutory 
limitation  on  successive  motions  under  §2255.  See  Gonzalez, 
545 U.S. at 531–32. 
B.  The legal and procedural significance of Adams’ §2255 
    motion and subsequent 60(b) motion. 
    Because the resolution of this case hinges on the determi‐
nation of whether Adams filed a legitimate Rule 60(b) motion 
or an unauthorized second motion under §2255, we must look 
to see what exactly Adams argued and the district court de‐
cided in the decision denying Adams’ §2255 motion. Adams v. 
U.S.,  No.  13‐cv‐170‐DRH,  (Dec.  3,  2013)  (§2255  R.  at  20) 
(“§2255  Decision”).  In  that  motion,  Adams  argued,  among 
other  things,  that  his  counsel  was  ineffective  for  failing  to 
                                                 
      2 Abandonment by counsel might qualify as a procedural defect. See 

Ramirez v. United States, 799 F.3d 845, 854 (7th Cir. 2015). Adams did not 
make this claim below and specifically concedes that he is not bringing the 
claim here. See (Adams’ Reply Brief at 17). He claims that it is merely an 
“equity favoring his Rule 60(b) motion.” Id. at 17–19.  
Nos. 16‐2177, 16‐3578, 16‐4207                                            11 

challenge the district court’s finding that his prior California 
drug offense qualified as a controlled substance offense pur‐
suant to U.S.S.G. §4B1.2(b), and that the court had relied on 
the incorrect charging document in determining that he was 
a career offender. (§2255 R. 1 at 30‐35). 
    In order to understand Adams’ claim of ineffectiveness of 
counsel, we need to take even one step further back and note 
that under U.S.S.G. §4B1.1, a defendant is considered to be a 
career offender if he “has at least two prior felony convictions 
of  either  a  crime  of  violence  or  a  controlled  substance.” 
U.S.S.G. §4B1.1(b).  
           The term “controlled substance offense” means 
           an offense under federal or state law, punisha‐
           ble by imprisonment for a term exceeding one 
           year, that prohibits the manufacture, import, ex‐
           port, distribution, or dispensing of a controlled 
           substance  (or  a  counterfeit  substance)  or  the 
           possession of a controlled substance (or a coun‐
           terfeit  substance)  with  intent  to  manufacture, 
           import, export, distribute, or dispense. 
U.S.S.G.  §4B1.2(b).3  When  looking  to  see  whether  a  prior 
crime meets the Guidelines’ definition, we look at the crime 
categorically. That is, we look only at the elements of the of‐
fense and not the facts underlying the conviction. Descamps v. 
United States, 570 U.S. 254, 261 (2013); United States v. Mancil‐
las, 880 F.3d 297, 303 (7th Cir. 2018) (applying the categorical 
approach  to  prior  offenses  for  Guidelines  calculations).  Alt‐
hough if a statute is divisible—that is, it contains alternative 
                                                 
      3 Because Adams was sentenced in 2008, we refer to the Guidelines 

from that year, which, it turns out, are identical to the current Guidelines.  
12                                                  Nos. 16‐2177, 16‐3578, 16‐4207 

elements  of  the  crime—a  court  may  review  certain  limited 
record  materials,  such  as  charging  papers  and  plea  agree‐
ments,  to  discover  which  of  the  enumerated  alternatives 
played a part in the defendant’s prior conviction. United States 
v. Enoch, 865 F.3d 575, 579–80 (7th Cir. 2017), cert. denied, 138 
S. Ct. 1015 (2018), citing Shepard v. United States, 544 U.S. 13, 
16 (2005). The permissible documents are sometimes referred 
to  as  “Shepard  documents,”  after  this  latter  Supreme  Court 
case which elucidated them. Shepard, 544 U.S. at 16; see also 
Enoch,  865  F.3d  at  580.  For  purposes  of  this  review,  Adams 
concedes  that  the  sentencing  court  was  entitled  to  rely  on 
Shepard documents to determine whether his crime qualified 
as  a  controlled  substance  offense  under  the  Guidelines.  See 
(Adams’ Brief at 26‐27). 4 
    Adams argues, however, that the district court in both his 
initial sentencing and then again on remand for re‐sentencing, 
did not rely on a proper Shepard document, and that, his coun‐
sel was ineffective for not objecting to the error. Adams points 
out that the sentencing judge looked at the California “Com‐
plaint”  rather  than  the  California  “Second  Amended  Infor‐
mation.”  As a technical  matter,  Adams is  correct.  The court 
looked at the wrong document and Adams’ counsel failed to 
object to this error. It turns out, however, that the charges in 
the two documents were identical. Both state: 
           On  or  about  January  24,  1996,  QUAWNTAY 
           ADAMS  did  unlawfully  sell,  furnish, 
                                                 
      4 Adams argues that the California crime was not a divisible one, but 

that even if it was, the district court referred to the incorrect Shepard doc‐
uments.  He  concedes, for purposes  of  this  appeal,  that  counsel  was  not 
ineffective for failing to make that argument and thus it need not be de‐
cided here.  
Nos. 16‐2177, 16‐3578, 16‐4207                                        13 

           administer, and give away, and offered to sell, 
           furnish,  administer,  and  give  away  controlled 
           substances, to wit: cocaine base, in violation of 
           HEALTH  AND  SAFETY  CODE  SECTION 
           11352(a). 
See (§2255 R. 78;  R. 78‐1).5 Had  Adams’ counsel objected to 
the reference to the Complaint, the court merely would have 
turned  to  the  identically  worded  Second  Amended  Infor‐
mation and the result would have been the same. This is pre‐
cisely what the §2255 court concluded—that Adams did “not 
provide an argument as to how [the Second Amended Infor‐
mation] would demonstrate that his conviction does not qual‐
ify as a controlled substance offense.” (§2255 R. 20 at 25, n.6). 
And Adams’ counsel could not have been ineffective for fail‐
ing to raise an argument that would have had no impact on 
the result whatsoever. 
    Adams’ second argument in his §2255 motion alleged that 
his counsel was ineffective for failing to argue that his prior 
conviction fell outside of the definition of a “controlled sub‐
stance offense” as described in the Guidelines. As we noted 
earlier, in order to count as a controlled substance offense un‐
der the Guidelines, the state crime must align with the defini‐
tion  of  a  controlled  substance  offense  under  the  federal 
Guidelines. Adams argued in his §2255 motion that the Cali‐
fornia statute under which he was convicted did not so align. 
Specifically,  Adams  argued  that  the  California  statute  also 
criminalized mere “transportation” of controlled substances 

                                                 
      5 The only difference between the two documents is that the Second 

Amended  Information  contained  a  comma  after  “1996,”  and  the  Com‐
plaint did not.  
14                                         Nos. 16‐2177, 16‐3578, 16‐4207 

as  well  as  possession  and  distribution  of  them,  while  the 
Guidelines do not count “transportation” as a controlled sub‐
stance offense.6 And because, under a categorical approach, a 
court cannot know in which conduct Adams participated un‐
der the California statute, the district court could not be sure 
that  he  had  met  the  definition  of  a  controlled  substance  of‐
fense  as  described  in  the  Guidelines.  In  other  words,  he  ar‐
gued,  we  cannot  look  behind  the  face  of  the  offense  to  see 
whether he merely transported cocaine as opposed to selling 
it. See Descamps, 133 S. Ct. at 2283. Therefore, Adams argued, 
the government failed to carry its burden and prove that he 
had pled guilty to selling cocaine or any of the other require‐
ments in U.S.S.G. §4B1.2, and his counsel was therefore inef‐
fective for failing to make this argument.  
      In  his  Rule  60(b)  motion  and  now  on  appeal,  Adams 
makes the same argument about “offers to sell” drugs that he 
made about transporting them—that is, that his lawyers were 
ineffective for failing to  argue  that his California  conviction 
could have been merely for “offering to sell” cocaine, which 
                                                 
      6 The California statute under which Adams was convicted states, “(a) 

Except  as  otherwise  provided  in  this  division,  every  person  who  trans‐
ports, imports into this state, sells, furnishes, administers, or gives away, 
or  offers  to  transport,  import  into  this  state, sell,  furnish, administer,  or 
give away, or attempts to import into this state or transport (1) any con‐
trolled substance specified in subdivision (b), (c), or (e), or paragraph (1) 
of subdivision (f) of Section 11054, specified in paragraph (14), (15), or (20) 
of subdivision (d) of Section 11054, or specified in subdivision (b) or (c) of 
Section 11055, or specified in subdivision (h) of Section 11056, or (2) any 
controlled substance classified in Schedule III, IV, or V which is a narcotic 
drug, unless upon the written prescription of a physician, dentist, podia‐
trist, or veterinarian licensed to practice in this state, shall be punished by 
imprisonment  pursuant  to  subdivision  (h)  of  Section  1170  of  the  Penal 
Code for three, four, or five years. Cal. Health & Safety Code § 11352. 
Nos. 16‐2177, 16‐3578, 16‐4207                                                   15 

would  not  have  qualified  as  a  controlled  substance  offense 
under  the  Guidelines.  But  Adams  concedes  for  purposes  of 
this argument that the sentencing court was entitled to look 
beyond the face of the conviction, and both the Complaint and 
the Second Amended Information made it clear that Adams 
“did unlawfully sell … and offered to sell … cocaine base.” 
(§2255  R.  78  &  78‐1).  Therefore, a  court  need  not  determine 
whether mere “offers to sell” qualify as controlled substance 
offenses  under  the  Guidelines  because  the  sentencing  court 
correctly determined that Adams was also convicted of selling 
cocaine which is indisputably a controlled substance offense 
under the Guidelines.  
    But even if we were required to delve into this topic, we 
would note that the Ninth Circuit has held that “offering to 
sell” a controlled substance under the California statute is a 
controlled substance offense for purposes of the Guidelines. 
United States v. Wade, 717 F. Appʹx 656, 658 (9th Cir. 2017) (not‐
ing that the defendant “was convicted of selling and offering 
to sell cocaine base” and that “[b]oth of those offenses are con‐
trolled substance offenses”); United States v. Lee, 704 F.3d 785, 
790 n.3 (9th Cir. 2012) (noting that under the law of that circuit 
solicitation or “offering to sell” qualifies as a controlled sub‐
stance offense.); United States v. Shumate, 329 F.3d 1026, 1032 
(9th  Cir.), amended  on  denial  of  rehʹg,  341  F.3d  852  (9th  Cir. 
2003)  (“solicitation  is  also  enough  to  dub  his  conviction  a 
predicate offense for the purposes of USSG § 4B1.1.”).7  

                                                 
      7 Adams argues that there are conflicting cases in the Ninth Circuit on 

the issue of whether “offering to sell” is a controlled substance offense un‐
der  the  Guidelines,  citing  United  States  v.  Martinez‐Lopez,  864  F.3d  1034, 
1038 (9th Cir.), cert. denied, 138 S. Ct. 523 (2017). In another case however, 
the  Ninth  Circuit  explained  that  cases  involving  the  aggravated  felony 
16                                                  Nos. 16‐2177, 16‐3578, 16‐4207 

    In  denying  Adams’  §2255  motion,  the  district  court  re‐
jected Adams’ claim on the merits, noting that both the dis‐
trict court at sentencing and this court on direct appeal con‐
sidered the language of the Complaint (which is identical to 
that  in  the  Second  Amended  Information)  itself  and  deter‐
mined  that  Adams  did  “sell,  furnish,  administer,  and  give 
away … cocaine base.” §2255 decision at 25; Adams, 451 F. Ap‐
pʹx at 579. Thus both the district court and the Seventh Circuit 
reasonably concluded that Adams was charged with “the dis‐
tribution and attempted distribution of a narcotic,” and there‐
fore he had committed a crime under “state law … that pro‐
hibits the … distribution … of a controlled substance” as de‐
scribed in U.S.S.G. §4B1.2(b). Adams, 451 F. App’x at 579. And 
because the court complied with its obligation to ascertain the 
nature of the prior offense, the district court, considering the 
motion for relief under §2255, concluded that Adams’ counsel 
could not have been ineffective for failing to raise this argu‐
ment. 
     This was a long explanation of an order that is not techni‐
cally before us today—the denial of Adams’ motion under 28 
U.S.C.  §2255.  But  we  must  consider  it  in  order  to  decide 
whether Adams’ Rule 60(b) motion was merely attacking the 
merits of the §2255 decision or raised a defect in the proceed‐
ings that is properly cognizable under Rule 60(b). See Gonza‐
lez, 545 U.S. at 532. Adams, after all, has already appealed the 
denial of the §2255 motion to this court and lost. United States 

                                                 
provisions of the immigration‐related Guidelines, such as those at issue in 
Martinez‐Lopez, are not equivalent to cases involving the career offender 
provision of the Guidelines, as the former are constrained by other statutes 
addressing immigration, while the latter is not. See Shumate, 329 F.3d at 
1030 n.5. 
Nos. 16‐2177, 16‐3578, 16‐4207                                      17 

v.  Adams,  No.  14‐1010  (7th  Cir.  June  12,  2014)  (Appellate  R. 
14). It was at that point that Adams moved the district court, 
under Federal Rule of 60(b) to reopen the matter. And thus 
we are back to where we began—reminding Adams that Rule 
60(b)  can  only  be  used  in  extraordinary  circumstances  and 
that we defer to the district court’s discretion in granting or 
denying such a motion. And a litigant’s failure to raise an is‐
sue on appeal is not an “extraordinary” event that justifies re‐
lief under Rule 60(b). Hill v. Rios, 722 F.3d 937, 938–39 (7th Cir. 
2013).  
C.  The  district  court  correctly  determined  that  the  60(b)  
    motion was, in actuality, an attack on the merits. 
    The district court, ruling on the Rule 60(b) motion, found 
that Adams’ motion to reopen under Rule 60(b) in reality was 
simply  “another  attack  on  his  sentence  and  the  approach 
taken in factoring in his prior convictions,” and yet another 
duplicative claim of ineffective assistance of counsel. (§2255 
R. 45 at 3). Consequently, the district court concluded that Ad‐
ams had not alleged a defect in the proceedings but rather his 
“pleadings  clearly  represent  a  successive  and  unauthorized 
§2255  petition.”  Id.  We  see  no  reason  to  disrupt  the  district 
court’s reasonable conclusion.  
     In the Rule 60(b) motion that we review here, Adams chal‐
lenged his career offender status and made additional claims 
of  ineffective  assistance  of  counsel.  He  argued  first  that  his 
counsel was ineffective for failing to object to the fact that the 
district  court  consulted  the  wrong  California  documents  to 
determine if he was a career offender. Second, he argued that 
his counsel was ineffective for failing to argue to the district 
court and the court of appeals that his prior offense under Cal‐
ifornia law for selling cocaine fell outside of the definition of 
18                                 Nos. 16‐2177, 16‐3578, 16‐4207 

a  “controlled  substance  offense”  under  the  Guidelines.  But 
the district court considered and rejected both of these argu‐
ment in the §2255 proceeding, concluding that his attorneys 
were not ineffective and that any error about which of the two 
identically worded charging documents to consult would be 
harmless. (§2255 R. 20 at 25 & n.6).  
      1. The §2255 court addressed the issue regarding the Shepard 
          documents error. 
    We can address the issue of the charging documents with 
some haste. Adams makes much ado about the fact that the 
district  court  used  the  California  Complaint  rather  than  the 
Second Amended Information as the Shepard document to de‐
termine  that  Adams  was  convicted  of  a  crime—selling  co‐
caine—that qualified as a controlled substance offense under 
the Guidelines. He claims that his counsel was ineffective for 
failing to raise the issue. However, the district court already 
considered and rejected this claim in its §2255 decision. The 
§2255 district court concluded that: 
         Adams  argues  the  Court  should  have  instead 
         looked to a “second amended information.” No‐
         tably,  it  does  not  appear  that  Adams  has  pro‐
         vided  the  Court  with  the  alleged  second 
         amended  information  and  regardless  he  does 
         not  provide  an  argument  as  to  how  it  would 
         demonstrate that his conviction does not qualify 
         as a controlled substance offense. 
(§2255 R. 20 at 25, n.6). We need not determine whether the 
district court improperly placed the burden on Adams to pro‐
duce  the  document.  The  court  properly  concluded  that  Ad‐
ams did not point to any reason why the document would be 
Nos. 16‐2177, 16‐3578, 16‐4207                                       19 

relevant,  and  indeed,  it  turns  out  that  it  would  not  have 
been—the  Second  Amended  Information  was  identical  in 
wording to the Complaint upon which the court did rely. See 
(§2255 R. 78; R. 78‐1). It is abundantly clear that it would not 
have helped Adams in the slightest. Had counsel recognized 
the issue at trial, and the court turned to the Second Amended 
Information, it would have inevitably come to the same con‐
clusion—Adams had a prior state court conviction for selling 
cocaine. Adams’ counsel cannot have been ineffective for fail‐
ing to raise an argument that would have had no effect what‐
soever on the outcome. Thus Adams’ reliance on United States 
v.  Hicks,  122  F.3d  12  (7th  Cir.  1997),  is  inapt.  Although  the 
court in Hicks reversed where the district court relied on the 
incorrect charging document, in that case the two documents 
were significantly different and reliance on the incorrect one 
made a difference as to whether the defendant could be found 
to have been convicted previously of a violent crime. Id. at 12–
13. In this case it undoubtedly does not. Most importantly, the 
district court on §2255 review already considered this argu‐
ment and rejected it. Adams cannot resurrect it in a Rule 60(b) 
motion. 
    2.  The  §2255  decision  addressed  the  arguments  regarding    
        Adams’ prior offense as a controlled substance offense. 
    Adams’ second complaint about a “defect in the proceed‐
ings” was that his counsel was ineffective for failing to argue 
that “offering to sell” cocaine was not a controlled substance 
offense under the Guidelines. But the district court, consider‐
ing the §2255 motion, clearly held, on the merits, after consid‐
ering the facts, that Adams’ attorneys “were not ineffective” 
and thus his claim had no merit. (§2255 R. 20 at 25). In his brief 
before  this  court,  Adams  admits  that  this  was  the  court’s 
20                                  Nos. 16‐2177, 16‐3578, 16‐4207 

holding (Adams’ Brief at 35), but states that he “never had the 
merits of the issue addressed properly.” Id. at 36. In essence 
he argues, not that the district court failed to reach the merits, 
but rather that it did so improperly. This is an “attack[] [on] 
the federal court’s previous resolution of a claim on the mer‐
its,” and thus prohibited territory for a Rule 60 motion. Gon‐
zalez, 545 U.S. at 532. Adams may have titled his motion one 
made pursuant to Rule 60(b), but that did not alter the fact it 
was,  in  fact,  a  motion  attacking  the  prior  judgment  on  the 
merits. And, as we just noted, no matter how it is titled, a dis‐
trict court lacks jurisdiction to hear a §2255 motion unless the 
circuit  court  has  issued  a  certificate  of  appealability.  United 
States v. Scott, 414 F.3d 815, 817 (7th Cir.2005).  
       a. The  argument  was  indeed  the  same  as  the  one  in  the  
          §2255 proceedings. 
     Adams claims that this was not an attack of the §2255 de‐
cision on the merits because “[h]is lawyer made one argument 
on appeal and lost. Mr. Adams made a different argument as 
part of an ineffective‐assistance‐of‐counsel claim in the §2255 
proceeding.” (Adams’ Reply Brief at 15). This argument is a 
bit muddled, but we take it to mean that  he claims that the 
argument about whether “transporting” cocaine is not a con‐
trolled  substance  offense  under  the  Guidelines  (which  his 
lawyer raised in his second direct appeal and lost) is different 
from the argument that “offering to sell” cocaine is not a con‐
trolled substance offense (which, he argues, his lawyer should 
have brought but ineffectively failed to do so). He is not re‐
litigating a claim he lost on the merits, he argues, but rather, 
he  is  making  a  different  ineffective  assistance  of  counsel 
claim. See (Adams’ Reply Brief at 15). 
Nos. 16‐2177, 16‐3578, 16‐4207                                           21 

     These are not, however, different claims. And even if we 
misunderstand the exact nature of Adams’ somewhat confus‐
ing  argument,  the  barrier  to  all  of  Adams’  claims  about  the 
nature of the underlying California offense is that the §2255 
court  looked  at  the  language  of  the  charge  of  conviction 
(which Adams concedes it was entitled to do) and determined 
that Adams had been convicted of selling cocaine. The under‐
lying  conviction  stated:  “Quawntay  Adams  did  unlawfully 
sell,  furnish,  administer,  and  give  away,  and  offered  to  sell, 
furnish, administer, and give away controlled substances, to 
wit: cocaine base.” (§2255 R. 78‐1) (emphasis ours).8 Based on 
this language, the court found that there was no open ques‐
tion as to whether Adams may have been merely “transport‐
ing”  cocaine.  This  also  means,  of  course,  that  there  was  no 
open question as to whether Adams may have been merely 
“offering  to  sell”  cocaine.  The  §2255  court  determined  that 
Adams had been charged with and found guilty of selling co‐
caine in California, a controlled substance offense. Both argu‐
ments were actually subsumed in the district court’s ruling on 
the §2255 motion that his prior conviction for selling cocaine 
fell within the “controlled substance offense” definition in the 
Guidelines. Therefore any attack using either of those argu‐
ments or any other argument about what Adams might have 
been doing in California is merely a second attack on the mer‐
its. 




                                                 
     8 Once again, we note that the court looked at the incorrect Shepard 

document (the Complaint), but had it looked at the correct one (the Second 
Amended  Information),  it  would  have  seen  the  identical  charging  lan‐
guage.  
22                                   Nos. 16‐2177, 16‐3578, 16‐4207 

        b. There was no procedural defect in the §2255 proceedings. 
    Adams  attempts  to  paint  his  Rule  60(b)  claim  as  one  re‐
garding the court’s defective procedure, as opposed to a claim 
that the court erred in its determination on the merits. Adams 
argues that the district court “used law of the case doctrine” 
to  determine  that  any  claim  of  ineffective  assistance  would 
necessarily  fail.  Adams  objects  to  the  fact  that  the  district 
court, in considering the §2255 motion, relied upon the lan‐
guage in our prior decision affirming his re‐sentencing on re‐
mand,  to  determine  that  Adams’  underlying  claim  had  no 
merit and that his lawyers therefore could not have been in‐
effective for failing to raise it. And, on top of that, Adams ar‐
gues, that the conclusion by this court in the appeal from the 
remand was mere dicta and thus was never really considered 
by this court or therefore the district court in the §2255 matter. 
In short, Adams appears to be arguing that the fact that the 
district court in the §2255 motion adopted the reasoning of a 
prior Seventh Circuit decision in his case, meant that it “used 
the law of the case doctrine to determine that any claim of in‐
effective assistance would necessarily fail.” (Adams’ Brief at 
34).  
   The  fact  that  a  district  court  relies  on  the  reasoning  of  a 
court  of  appeals  or  vice  versa  does  not  mean  that  the  court 
considers itself locked into the other opinion by “law of the 
case.” In the interest of efficiency and for the sake of not rein‐
venting  the  wheel,  courts  often  quote  language  from  other 
courts and adopt the reasoning therein. See, e.g., In re Taylor, 
793 F.3d 814, 818 (7th Cir. 2015) (adopting “the sound reason‐
ing  of  the  district  court.”);  Natʹl  Athletic  Sportswear,  Inc.  v. 
Westfield Ins. Co., 528 F.3d 508, 510 (7th Cir. 2008) (“Because 
the  district  court  issued  a  thorough  and  well‐reasoned 
Nos. 16‐2177, 16‐3578, 16‐4207                                        23 

opinion and order that does not contain any error, we adopt 
the  district  court’s  opinion  and  order  dated  November  5, 
2007, as our own”). Decisions in which one court adopts the 
reasoning of another are too common to cite. The district court 
did  not  state  that  was  it  was  locked  into  this  court’s  earlier 
finding that his counsel had not been ineffective. The district 
court  merely  agreed  with  our  earlier  finding  and  cited  our 
language as reasoning.  
    And  although  this  court  found  that  Adams  had  waived 
the argument and considered this argument in the alternative, 
we cannot say that it was mere “dicta” written without “full 
and careful consideration” as Adams argues. (Adams’ Brief at 
29). We addressed Adams’ argument about the nature of the 
offense, considered it fully and then rejected it on the merits. 
Adams, 451 App’x at 579. The district court adopted its con‐
clusion.  (§2255  R.  20  at  25).  Adams’  arguments  in  his  Rule 
60(b) motion, therefore, constitute an impermissible attack on 
the merits of a decision in the §2255 order.  
    In sum, the district court, when considering the §2255 mo‐
tion, concluded that Adams’ California conviction for selling 
cocaine was an act clearly covered under the Guidelines’ def‐
inition of a controlled substance offense in §4B1.2(b). It also 
considered  what  would  have  happened  had  the  sentencing 
court  referred  to  the  Second  Amended  Information  rather 
than Felony Complaint in making that determination. These 
matters  were considered  by  the court  in the §2255 decision. 
The  district  court  determined  that  any  attempt  to  re‐argue 
them  constituted  an  unauthorized  successive  §2255  motion 
which the district court did not have the jurisdiction to hear.  
    Adams is not, of course, the first to attempt to portray an 
attack on the merits as one of defective procedure to skirt the 
24                                  Nos. 16‐2177, 16‐3578, 16‐4207 

restrictions  on  successive  attempts  at  post‐conviction  relief. 
We considered just this issue in Bradley, where a habeas peti‐
tioner sought relief under 60(b) for what he claimed to be a 
procedural error. Bradley v. Lockett, 549 F. App’x 545 (7th Cir. 
2013). In his habeas petition, Bradley, like Adams, claimed he 
was misclassified as a career offender. In dismissing his claim, 
the district court held that his claim was not cognizable be‐
cause it was below the statutory maximum. Id. at 548. It turns 
out, however, that the court was wrong. Id. Nevertheless, this 
court determined that Rule 60(b) could not be used to correct 
the legal error. Id. at 549. Quoting the Supreme Court in Gon‐
zalez, the Bradley court concluded:  
        “alleging that the court erred in denying habeas 
        relief on the merits is effectively indistinguisha‐
        ble from alleging that the movant is, under the 
        substantive  provisions  of  the  statutes,  entitled 
        to  habeas  relief.”  …  In  short,  the  prior  panel’s 
        decision  with  respect  to  Mr.  Bradley’s  §  2241 
        motion  was  a  “determination  that  there  ...  do 
        not exist grounds entitling [Mr. Bradley] to ha‐
        beas corpus relief.” 
Id. at 551–52 (quoting Gonzalez, 545 U.S. at 532 & n.4). And for 
a  similar  reason,  Adams’  reliance  on  Ramirez,  799  F.3d  845, 
does  not  support  his  cause.  In  that  case,  this  court  allowed 
Ramirez’s 60(b) claim to move forward because he alleged a 
procedural  error  that  precluded  a  ruling  on  the  merits—his 
attorney  abandoned  him  after  the  §2255  proceedings,  thus 
preventing him from pressing his ineffective assistance argu‐
ment on appeal. Id. at 854. In short, when a district court re‐
solves  a  claim  on  the  merits,  even  if  it  does  so  errantly,  a 
Nos. 16‐2177, 16‐3578, 16‐4207                                    25 

petitioner cannot use Rule 60(b) to attack the resolution on the 
merits, only to rectify procedural defects.  
D.  Any potential error about the right to counsel was harm‐
    less.  
     This leaves us with one final loose end to tie. As part of its 
ruling denying the first motion under Rule 60(b), the district 
court  rejected  Adams’  claim  that  his  lack  of  counsel  during 
the  §2255  proceedings  gave  him  grounds  to  reopen  under 
Rule 60(b). The district court erred by relying on a rigid rule 
that  because  §2255  proceedings  are  civil,  there  is  no 
constitutional right to counsel and thus no ability to challenge 
the effectiveness of one’s §2255 counsel. (§2255 R. 45 at 5). As 
we  noted  in  Ramirez, 799  F.3d  at  848,  this  would  have  been 
correct  before  the  Supreme  Court’s  decisions  in  Trevino  v. 
Thaler, 569 U.S. 413, 429 (2013); and Martinez v. Ryan, 566 U.S. 
1, 9 (2012). Those two decisions, however, have changed how 
courts should view claims of ineffective assistance of counsel 
at  initial‐review  collateral  proceedings.  Ramirez,  799  F.3d  at 
848.  The  error  is  inconsequential,  however,  because  the 
district  court  found  that  Adams  adequately  presented  his 
arguments in his initial §2255 motion and the court addressed 
each  of  those  arguments,  making  the  Rule  60(b)  motion 
duplicative of the §2255 proceeding  and leaving  the district 
court without jurisdiction to hear it.  
                                III. 
    In  conclusion,  the  district  court  properly  concluded  that 
Adams’ Rule 60(b) motion was merely an unauthorized suc‐
cessive §2255 motion. The district court therefore had no ju‐
risdiction to consider any of Adams’ claims further. The deci‐
sion of the district court is AFFIRMED.